Citation Nr: 1810171	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-24 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to April 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washing.  The case has been transferred to Roanoke, Virginia.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at the Central Office in Washington, D.C. A transcript of the proceeding is associated with the claims file. 

In June 2016, the Board remanded this matter to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further development, the AOJ continued the denial of the claim (as reflected in the October 2016 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

In May 2017, the Board remanded this matter to the AOJ for further evidentiary development.  After completing further development, the AOJ continued the denial of the claim (as reflected in the November 2017 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a right ear hearing loss that meets the requirements of 38 C.F.R. § 3.385.  

2.  The preponderance of the evidence shows that the Veteran's current left sensorineural hearing loss disability is not caused by or related to active military service.  
CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a)(2012); 38 C.F.R. § 3.159(b) (2017).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

A VA letter dated in July 2008  satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's service connection claim for bilateral hearing loss.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. The claims file contains service treatment records, private treatment records, a VA examination dated in September 2016 with addendum opinion dated in July 2017, lay statements, and a transcript of the May 2016 Board hearing.

The September 2016 VA examination with July 2017 addendum opinion reflect that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner discussed the relevant evidence of record and documented the results of the evaluation.  In September 2016 and July 2017, the examiner provided a medical opinion on whether the Veteran's current hearing loss is related to active military service and included an explanation in support of such opinion based on the medical and lay evidence of record.  The September 2016 VA examination with the July 2017 addendum opinion adequately addresses the issues raised in the June 2016 and May 2017 Board remand and therefore, there has been substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  Based on the foregoing, the Board finds the VA examination and medical opinion is adequate for adjudication purposes.

As noted above, the Veteran has also had an opportunity to testify at a personal hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ identified the issue on appeal and discussed the Veteran's service history and his current complaints.  During the hearing, the VLJ also sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that could substantiate the claim.  Following the hearing, the Board directed further development of the service connection claim for bilateral hearing loss in the June 2016 and May 2017 Board remands, and, as a result, additional evidence was subsequently added to the record.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  Accordingly, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.   Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

The Veteran contends that he currently has bilateral hearing loss that is related to acoustic trauma during military service.  Specifically, he asserts that he experienced acoustic trauma from exposure to loud noise while working as a communication specialist during service.  He explained that during service he was exposed to teletype machines, high frequency transmitters, large vacuums, motors, and weapon fire.  He testified that he wore hearing protection, but he had to remove them at times to complete certain tasks.  

Establishing service connection generally requires evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a current hearing loss disability under VA regulations.  Hearing loss disability is determined for VA purposes using the criteria provided under 38 C.F.R. § 3.385 (2017).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 dB, and that threshold levels of above 20 dB indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A September 2016 VA audiology examination report reveals that the auditory thresholds for the right ear did not meet the requirements of 26 dB or greater in at least three of three of the required frequencies listed above or 40 decibels or greater in any of the required frequencies.  Speech recognition score of the right ear using the Maryland CNC test was 98 percent.  The examiner determined that the Veteran had sensorineural hearing loss from 500 to 4000 Hz in the right ear.  Private treatment records dated in June 2009 and November 2011 also reflect that the Veteran's right ear hearing loss did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Specifically, the auditory thresholds in at least three of the required frequencies were not 26 dB or greater or 40 dB or greater in at least one of the required frequencies.  In light of the foregoing, the evidence of record reveals that the Veteran does not have a current diagnosis of a right ear hearing loss disability under VA regulations.

The evidence supporting a current right ear hearing loss disability consists of the lay statements from the Veteran.  Specifically, the Veteran contends that he has hearing loss due to loud noise exposure during active military service.  While lay testimony is competent as to observable symptoms and some medical matters, the criteria for establishing a current hearing loss disability are specifically enumerated in 38 C.F.R. § 3.385 which requires minimum audiometric and speech recognition scores to meet those criteria.  Cf. Lendenmann v. Principi, 3 Vet. App. 345 (1992) (indicating that disability ratings for hearing loss are assigned based on a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results).  The Veteran's statements therefore cannot establish a current hearing loss disability for purposes of VA compensation benefits.

The grant of service connection requires competent evidence to establish a diagnosis of the claimed disability.  In the case of hearing loss, the regulations explicitly state the auditory decibel threshold required.  Congress specifically limits entitlement for service-connected disability to cases where an in-service disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of evidence of a present disability due to disease or injury, there can be no valid claim.  Id.

Accordingly, without evidence of a current right ear hearing loss disability, the Board must find that the Veteran's claim of entitlement to service connection for right ear hearing loss is not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The benefit of the doubt doctrine is not applicable in this regard, because the preponderance of the evidence is against the claim for service connection.  

With respect to left ear hearing loss, a September 2016 VA audiology examination report shows auditory thresholds of 40 dB or higher in one of the required frequencies of the left ear.  The examiner determined that the Veteran had sensorineural hearing loss from 500 to 4000 Hz in the left ear.  Thus, the evidence of record reveals that the Veteran has a current diagnosis of a left ear hearing loss disability.

The Veteran contends that he suffered acoustic trauma during military service due to loud noise exposure while working as a communication specialist.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) during service was communication securities devices equipment technician and communication equipment maintenance technician.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C. § 1154(a) (2012).  As a communication technician, exposure to loud noise such as high frequency transmitters, large vacuums, and motors would be consistent with the type and circumstances of the Veteran's service.  Accordingly, the Veteran's history of in-service acoustic trauma is credible and consistent with the circumstances of his service and an in-service injury for hearing loss purposes has been established.

Nonetheless, injury during service does not, by itself, warrant service connection. Rather, there must be competent evidence that the Veteran has a current disability that is related to or had its onset in service.  The Veteran's service treatment records do not reveal that the Veteran had any complaints of or was diagnosed with hearing loss during active military service.  The Veteran denied ever having or having now hearing loss in February 1975 and January 1980 Report of Medical History forms.  Audiogram results in January 1971, February 1975, January 1980, and in the March 1983 separation examination document that the Veteran's auditory thresholds were 20 dB or less from 500 Hz to 4000 Hz indicating that his hearing in the both ears was normal during active military service.  See Hensley v. Brown, 5 Vet. App. 155, 155 (1993) citing MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988) (holding that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels above 20 decibels indicate at least some degree of hearing loss).  Thus, there is no evidence of a hearing loss disability during military service. 

Sensorineural hearing loss (as an organic disease of the nervous system) may be presumed to have been incurred in service if it manifested to a compensable degree within one year of discharge from service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  There is no evidence that left ear sensorineural hearing loss manifested within one year after discharge from active military service.  The Veteran does not contend and the evidence does not show that the onset of his hearing loss began during service.  See June 2016 Hearing Transcript at 9 and September 2016 VA examination.  The Veteran testified at the May 2016 Board hearing that he did not know when he first noticed hearing problems, because he wasn't really aware that it was going bad.  He stated that he could not remember that far back and he could not trace when he first thought he had hearing problems.  The September 2016 VA examination report indicated that the Veteran reported he did not notice difficulty hearing until five years ago.

The only medical opinion as to whether there is a link between the Veteran's current hearing loss disability and his active military service is that of the 2016 VA examiner in the July 2017 addendum opinion, in which she indicated that the Veteran's hearing loss is less likely than not related to military service.  She explained that the Veteran's May 1964 entrance examination did not contain frequency specific information, but the presumption of soundness is assumed that the Veteran had normal hearing bilateral on entrance examination.  The exit evaluation from service found normal hearing from 500 to 6000 Hz, bilaterally.  The examiner noted that there was no shift from a November 1971 audiological examination and the March 1983 exit examination.  The examiner also noted that the Veteran reported during the September 2016 VA examination that he did not notice difficulty hearing until about five years ago.  The examiner explained that a review of literature was completing including an article from the Institute of Medicine that suggests a delay of many years in the onset of noise-induced hearing loss following earlier noise exposure is extremely unlikely.  The Board finds this medical opinion to be probative as the examiner provided a clear explanation in support of the medical opinion based on the evaluation of the Veteran, a review of the claims file, and review of medical literature.  The examiner provided a reasoned medical explanation connecting the data and conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Furthermore, the record does not contain any competent medical evidence or opinion that would indicate the Veteran's left ear hearing loss is related to the loud noise exposure in service. 

The Board acknowledges that the Veteran provided a lay opinion that his hearing loss is related active military service.  While the Veteran is competent to report observable symptoms such as difficulty hearing, in this case, determining the etiology of his post-service symptoms and diagnosis of sensorineural hearing loss is a complex medical question requiring medical expertise.  Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the lay statements from the Veteran asserting that his hearing loss is related to in-service acoustic trauma are not competent.

For the foregoing reasons, the preponderance of the evidence weighs against the claim and service connection for left ear hearing loss is not warranted.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


